Per Curiam.
The trial court held that the affidavit of plaintiff sufficiently charges in general the nature and object of the action and is sufficient to entitle the court to proceed with the examination, and that the petition to dismiss the action and suppress the proceeding for an examination of the petitioner as officer of the corporation must be denied. In Milwaukee C. Co. v. Flagge, 170 Wis. 492, 175 N. W. 777, it is held that an order refusing to suppress an examination of a party under the provisions of sec. 4096, Stats., before trial, is a mere proceeding in an action, and *8is not a special proceeding as contemplated by sec. 2594. It was there also determined that such an order does not continue a provisional remedy within the provisions of sub. (3), sec. 3069, and hence such an order is not appealable.
By the Court. — The appeal is dismissed.